DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of making a model. This judicial exception is not integrated into a practical application because there are no discrete method steps being performed. The only steps recited are “providing” various elements of the apparatus, where the apparatus is described in further detail. The mere existence of an apparatus is not sufficient to impart patentability to a method, even if the apparatus might itself be patentable. See also MPEP 2173.05(q), under which attempts to claim a process without setting forth any steps involved in the process are appropriately rejected under 35 USC 101 and 112. Steps of “providing” an apparatus do not set forth specific steps of a process, and thus do not recite a patentable process under 35 USC 101 as set forth in MPEP 2173.05(q).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation "the congenital hernia" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, as claim 11 (from which the claim depends) does not positively recite a congenital hernia, but rather recites two alternative types of hernias.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness.  Barsness discloses in paragraphs [0057] and [0063] an .  
With respect to claim 2, Barsness discloses at [0063] that its model comprises an aorta.  With respect to claim 3, one of ordinary skill in the art would understand that the simulated diaphragm of Barsness would ordinarily include crus, as crus are a known feature of diaphragms, particularly given that in one embodiment Barsness uses a preserved and modified animal diaphragm in its model (see e.g. paragraphs [0055-56]).  With respect to claim 4, Barsness discloses at paragraph [0060] an embodiment whereby its model comprises a simulated stomach.  With respect to claim 5, the rib cage 28 of Barsness as shown in Figure 12 and paragraphs [0105-106] constitutes a luminal wall which at least partially surrounds the simulated diaphragm.  With respect to claim 6, Barsness discloses at paragraphs [0060] and [0063] an embodiment whereby its model comprises a simulated lung.  With respect to claims 11 and 20, Barsness discloses at paragraph [0060] the provision of a congenital hernia.  With respect to claim 12, Barsness discloses at paragraph [0139] the provision of a Morgagni hernia.  With respect to claims 13 and 14, Barsness discloses at paragraph [0129] the formation of internal organs using a mold and a pigment.  One of ordinary skill would understand that a mold of a diaphragm would ordinarily include curvatures, to match the shape of a .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Park.  Barsness discloses or suggests the claim limitations with the exception of the provision of an element which simulates bleeding as recited.  This feature is known in the art, as taught for example by Park paragraph [0030], and would have been obvious to one of ordinary skill in the art for the purpose of providing a more comprehensive simulation of surgical conditions including a patient’s condition.  

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Felsinger.  Barsness discloses or suggests the claim limitations with the exception of the provision of a video monitoring system as recited.  This feature is known in the art, as taught for example by Felsinger at col. 4, lines 44-62, and would have been obvious to one of ordinary skill in the art for the purpose of providing a means to view the surgical site indirectly.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Gillies.  Barsness discloses or suggests the claim limitations with the exception of the provision of a surgical drape as recited.  This feature is known in the art, as taught for example by Gillies at paragraph [0070], and would have been obvious to one .  

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Katayama.  Barsness discloses or suggests the limitations of claim 10 with the exception of the provision of a hiatus as recited.  This feature is known in the art, as taught for example by Katayama at paragraphs [0019] and [0083], and would have been obvious to one of ordinary skill in the art as an obvious substitution of one element for another to achieve predictable results and for the purpose of providing a more comprehensive and accurate anatomical model.  
With respect to claim 17, Katayama discloses at paragraph [0049] a step of performing an evaluation of its surgical training method via evaluation apparatus 100.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Barsness by performing an evaluation step for the purpose of providing a trainee with feedback regarding their performance during simulated surgery.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





April 15, 2021